FILED
                              NOT FOR PUBLICATION                           SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



REFUGIO PAYAN-MORALES,                            No. 08-72898

               Petitioner,                        Agency No. A095-183-484

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Refugio Payan-Morales, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order sustaining the government’s

appeal from an immigration judge’s (“IJ”) decision granting her application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th

Cir. 2005). We deny in part and dismiss in part the petition for review.

         Contrary to Payan-Morales’ contention, the BIA used the proper standard in

its hardship determination. See 8 C.F.R. § 1003.1(d)(3)(ii); see also Figueroa v.

Mukasey, 543 F.3d 487, 497-98 (9th Cir. 2008) (agency must conduct a “future-

oriented analysis” in determining whether “removal would result in an exceptional

and extremely unusual hardship to the citizen-children”) (emphasis in the original).

         We lack jurisdiction to review the BIA’s discretionary determination that

Payan-Morales failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                  08-72898